Motion in arrest of judgment.
The clerk will please enter a motion in arrest of judgment in this case, on the ground that there are errors appearing on the face of the record.
*201And thereupon the said motion in arrest of judgment coming on regularly to be heard, the plaintiff by his counsel objected to the same being heard by this Court, on the ground that the said motion was not filed in time, according to the usage and practice of this Court, and on the further ground that said motion was filed after judgment was rendered, and a fieri facias issued thereon, said judgment having been rendered on the 23rd of April, 1855, and said fieri facias having been issued on the 8th of May following, and the Court having heard and considered the said objection, refused to consider the said motion in arrest of judgment, and order and direct the same to be dismissed.
Motion dismissed.